Citation Nr: 0946167	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder to include as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
invertebral disc syndrome, superimposed upon scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 10 
percent for a left knee disorder and entitlement to an 
evaluation in excess of 10 percent for invertebral disc 
syndrome, superimposed upon scoliosis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A right foot disability was not present in service and no 
such condition, if existent is shown to be related to the 
service-connected arthritis of the left knee.

2.  A right knee disability was not present in service and no 
such condition, if existent is shown to be related to the 
service-connected arthritis of the left knee.




CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred or aggravated 
during active service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  A right knee disorder was not incurred or aggravated 
during active service, nor is it proximately due to or the 
result of a service-connected disability..  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) defines VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this appeal, in September 2005 and November 2005 pre-
rating letters, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the Veteran's claims for service connection as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The January 2006 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
September 2005 and November 2005 letters.  

An April 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the April 2006 letter, and opportunity for the 
Veteran to respond, the January 2007 statement of the case 
(SOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran, and by his representative on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claims for service 
connection is warranted. 

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
claimed right foot and right knee disorders.  However, a VA 
examination or opinion is deemed necessary only if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
requirement to examine the Veteran is not triggered as the 
evidence of record does not meet these initial evidentiary 
thresholds.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided at this juncture.  See Mayfield, 20 Vet. App. at 543/ 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service Connection Claims: Right Foot and Right Knee 
Disorders

The Veteran's service treatment records are silent as to any 
injuries or abnormalities of the feet or the right knee.  A 
letter from chiropodist Dr. G.D. dated in October 1952 stated 
in part that military service could have been one of the 
contributory causes that brought on a weakfoot condition.  
Dr. G.D. further stated that as he had only treated the 
Veteran once he could not definitely say that the Veteran's 
condition was service acquired but that long hours of 
standing and walking on inelastic ground was known to cause 
bilateral weakfoot.

Treatment records from VA medical centers in Newtington and 
New Haven, Connecticut, respectively, beginning in May 2004 
note that the Veteran had hallux valgus and degenerative 
joint disease of the knees, bilaterally.  The Veteran's 
treatment notes do not provide a formal diagnosis of the 
Veteran's right foot or right knee condition nor was an 
etiology for the conditions provided.  

Analysis

While the Veteran's treatment records indicate that the 
Veteran presently has hallux valgus and degenerative joint 
disease in the right knee, the Veteran's treatment records 
contain no formal diagnosis of either disorder.  
Additionally, there is no objective medical evidence relating 
these conditions to the Veteran's active service.  Service 
treatment records are silent as to disorders of the right 
foot and right knee.  As stated above, service connection 
will be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  As there is no objective medical 
evidence showing that the Veteran's indicated right foot 
hallux valgus or right knee disorder is related to any 
incident of service, the Board finds that the Veteran's 
claims for service connection on a direct basis must fail.  

The Board notes that in October 1952 Dr. D.G. stated that 
military service could have been one of the contributory 
causes that brought on a weakfoot condition.  This letter is 
evidence of the existence of a 1952 foot condition, however, 
the Board finds Dr. D.G.'s opinion which stated that military 
service "could have" contributed to the Veteran's foot 
condition speculative.  The Court has held that the use of 
equivocal language such as "possible" and "could have been" 
makes a statement by an examiner speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  In this case, due 
to the speculative nature of Dr. D.G.'s opinion, the evidence 
has failed to show a nexus between the Veteran's reported 
1952 foot condition and his service.  Further, as Dr. D.G.'s 
opinion is over fifty years old and as the evidence of record 
shows no treatment for any foot condition before May 2004, 
the connection between the Veteran's current hallux valgus 
and his bilateral weakfoot as found in October 1952 is 
tenuous at best.

In a September 2005 statement in support of his claim, the 
Veteran contended that his arthritis originated in service 
and had migrated to his right knee and right foot.  In a 
notice of disagreement signed in June 2006, the Veteran 
argued that he had arthritis problems in his right knee and 
right foot as a result of having to put more weight on his 
right leg to compensate for his service-connected left knee 
disorder.  The Board notes that the Veteran is competent, as 
a lay person, to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board points out, however, that matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Although the Veteran is competent to describe the 
symptoms of a foot or knee disorder, he does not have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter such as whether his left knee disorder caused or 
aggravated his right foot or right knee conditions.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have limited probative value.  

In order to establish service connection, the evidence must 
show that a current disability exists and that that 
disability can be linked to service or can be shown to have 
been proximately caused by a service-connected disability.  
In this case, the evidence has not shown a formal diagnosis 
for a right foot or right knee condition nor has a present 
right foot or right knee condition been linked to either 
service or to his service-connected left knee disability.  
The Veteran's claim for service connection for a right foot 
and right knee disorder must therefore fail.





ORDER

Entitlement to service connection for a right foot disorder, 
to include as secondary to a service-connected left knee 
disorder, is denied.

Entitlement to service connection for arthritis of the right 
knee, to include as secondary to a service-connected left 
knee disorder, is denied.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's increased rating claims.

Initially, the Board notes that in August 2005, the Veteran 
made a request for a reevaluation of his "cervical strain" 
because his condition had increased in intensity.  In both a 
November 2005 correspondence and its January 2006 rating 
decision, the RO showed that the Veteran's request was 
understood to be a claim for an increased evaluation of the 
Veteran's disc syndrome, superimposed upon scoliosis.  The 
Veteran was notified of this interpretation and did not make 
any disagreements regarding this interpretation known, and 
the Veteran's claim for an increased rating evaluation of his 
disc syndrome, superimposed upon scoliosis was thus further 
developed.  

The record shows that the Veteran was first granted service 
connection for his disc syndrome, superimposed upon scoliosis 
with a 10 percent disability evaluation and service 
connection for arthritis of the left knee with a non-
compensable disability evaluation in March 1953.  Thereafter, 
in August 2004, the Veteran claimed that his knee disability 
had increased in severity and in December 2004, the Veteran's 
disability rating was increased from zero percent to 10 
percent disabling based on a finding of symptomatic 
osteoarthritis with mild restriction of motion.  A January 
2006 rating decision continued the Veteran's 10 percent 
disability evaluation for the Veteran's disc syndrome based 
on findings the Veteran's forward flexion was to 70 degrees 
with subjective complaints of stiffness.  The January 2006 
rating decision also continued the Veteran's 10 percent 
rating evaluation for the Veteran's left knee arthritis based 
on the Veteran's 0-120 degree range of motion, negative 
ligament laxity testing and negative findings for effusion, 
subluxation and instability.  In a June 2006 statement, the 
Veteran asserted that both his service-connected back and 
knee disorders had increased in severity.  

The Board notes that the Veteran was last afforded a VA 
examination of the spine in December 2005 and was last 
afforded a VA examination for his left knee disorder in May 
2006.  As stated previously, the Veteran claims that the 
severity of these disorders had increased.

Given the Veteran's contentions that his back and left knee 
disorders have increased in severity and the amount of time 
since the Veteran's last VA spine and knee examinations, the 
Veteran should be afforded a new VA examination for the 
purpose of determining the current severity of these 
disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his back and 
left knee disorders since June 2005.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and those records not 
already associated with the claims file 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Then, the Veteran should be afforded 
examinations by examiners with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected disc syndrome, 
superimposed upon scoliosis, and left 
knee disorder.  The claims folders must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

A.  For the Veteran's VA examination of 
the spine, the examiner must:

Describe all symptomatology and 
functional impairment due to the 
Veteran's disc syndrome, superimposed 
upon scoliosis.  Any indicated studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
performed.

Note the exact measurements for forward 
flexion, extension, lateral flexion, 
and lateral rotation and specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective evidence 
of pain and provide an assessment of 
the degree of severity of any pain.

Perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  If this is not 
feasible, the examiner should so state.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state.

The examiner also should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The rationale for all opinions expressed 
must be provided.




B.  For the Veteran's VA examination of 
the left knee, the examiner must:

Conduct the examination of the left knee 
following the protocol in VA's Disability 
Examination Worksheet 
for VA Joints (Shoulder, Elbow, Wrist, 
Hip, Knee, and Ankle) examination, 
revised on April 20, 2009.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Offer an opinion regarding the effects of 
the Veteran's left knee disorder on his 
usual occupation and daily activities.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.


4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


